        Case 1:19-cv-03982-ALC Document 22 Filed 06/18/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
TANNER TOM, Individually and on Behalf of :    Civil Action No. 1:19-cv-03509-ALC
All Others Similarly Situated,             :
                                           :   CLASS ACTION
                               Plaintiff,  :
                                           :
        vs.                                :
                                           :
NOKIA CORPORATION, RAJEEV SURI and :
KRISTIAN PULLOLA,                          :
                                           :
                               Defendants.
                                           :
                                           :
J. PHILLIP MAX, Individually and on Behalf :   Civil Action No. 1:19-cv-03982-UA
of All Others Similarly Situated,          :   CLASS ACTION
                                           :
                               Plaintiff,
                                           :
        vs.                                :
                                           :
NOKIA CORPORATION, RAJEEV SURI,            :
KRISTIAN PULLOLA and TIMO                  :
IHAMUOTILA,                                :
                                           :
                               Defendants. :
                                           x


  DECLARATION OF DAVID A. ROSENFELD IN SUPPORT OF THE MOTION OF THE
   HONORABLE CLYDE W. WAITE (RET.), INDIVIDUALLY AND AS TRUSTEE FBO
 ESTATE OF LILLIAN DUNN U/A 03/01/2015, FOR CONSOLIDATION, APPOINTMENT
      AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
             Case 1:19-cv-03982-ALC Document 22 Filed 06/18/19 Page 2 of 3



        I, DAVID A. ROSENFELD, declare as follows:

        1.         I am an attorney duly licensed to practice before the courts of the State of New York

and this Court. I am a member of Robbins Geller Rudman & Dowd LLP, counsel for movant retired

Bucks County Court of Common Pleas Judge Clyde W. Waite, Individually and as Trustee FBO

Estate of Lillian Dunn U/A 03/01/2015 (“Judge Waite”), and proposed lead counsel for the class in

the above-captioned related actions. I make this declaration in support of Judge Waite’s Motion for

Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Counsel. I have

personal knowledge of the matters stated herein and, if called upon, I could and would competently

testify thereto.

        2.         Attached are true and correct copies of the following exhibits:

        Exhibit A:        Notice of pendency of class action published in Business Wire, a national
                          business-oriented wire service, on April 19, 2019;

        Exhibit B:        Judge Waite’s Sworn Certification;

        Exhibit C:        Chart of Judge Waite’s estimated losses, prepared by counsel; and

        Exhibit D:        Robbins Geller Rudman & Dowd LLP’s firm résumé.

        I declare under penalty of perjury that the foregoing is true and correct. Executed this 18th

day of June, 2019, at Melville, New York.


                                                                /s/ David A. Rosenfeld
                                                               DAVID A. ROSENFELD
        Case 1:19-cv-03982-ALC Document 22 Filed 06/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, David A. Rosenfeld, hereby certify that on June 18, 2019, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice.


                                                              /s/ David A. Rosenfeld
                                                             DAVID A. ROSENFELD

                                                  ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
                                                  58 South Service Road, Suite 200
                                                  Melville, NY 11747
                                                  Telephone: 631/367-7100
                                                  631/367-1173 (fax)

                                                  E-mail: drosenfeld@rgrdlaw.com
